Benson, J.
(dissenting) : To require the taxpayers of the county outside of the city to make good to the city the rebates allowed to its taxpayers while allowing the city all penalties thereon is so manifestly unjust as to challenge a careful examination of the statutes invoked as authority, and if necessary a reexamination of the decision of this court cited to uphold the contention of the city. That a penalty is a part of the tax appears to the writer to be entirely clear. It was so held in the early cases cited in the dissent of Justice Johnston in Sedgwick County v. Wichita, 62 Kan. 704, 64 Pac. 621. By our statutes rebates are taken from and penalties added, depending upon the time of payment. Thus the tax is diminished or augmented, as the case may be, but the amounts subtracted or added are still parts of the tax. Here is an illustration. An assessment of $1000 is charged upon property in a city of the *855first class. By payment before December 20, $975 discharges the obligation. If not paid at the prescribed date, $25 is added and the obligation becomes $1025. If the city suffered the reduction in the one case and gained the addition in the other, the loss would be compensated by the gain, but this writ being allowed, the loss will be made up by the county at large, while the city alone enjoys the gain. Thus property outside of the city contributes for street and other improvements made by special assessments, and a part of the taxes assessed and collected for the outside municipalities upon property therein is directed from the purposes for which they were levied and applied to the payment of expenses of the city, in violation of section 4 of article 11 of the constitution.
To my mind the dissent in the Wichita case is based upon reasons that have not been successfully assailed, and the decision in that case ought to be reconsidered, especially in view of the increasing injustice resulting from the act of 1903, extending the operation of the act of 1895 to special assessments.
In the opinion of the majority it is well said that it may not be easy to say why the distinction referred to should be made with respect to penalties upon taxes levied by cities of the first class and upon those levied by other municipalities. It appears to the writer of this dissent to be not only difficult but impossible to find a reason founded upon a just classification, or upon any classification that is not arbitrary or fictitious. (Rambo v. Larrabee, 67 Kan. 634, 73 Pac. 905.) I dissent for the reasons already stated.
Mr. Chief Justice JOHNSTON joins in this dissent.